United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3155
                                  ___________

Leah Cook,                           *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *       [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                            Submitted: May 4, 2004
                                Filed: June 28, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Leah Cook appeals the district court’s1 order affirming the denial of
supplemental security income and widow’s insurance benefits. Having carefully
reviewed the record, see Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001)
(standard of review), we affirm.


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.
       In her November 1993 applications and related documents, Cook alleged
disability since November 1984 from kidney and respiratory problems, depression,
headaches, dizziness, and pain in her lower extremities, chest, hips, and abdomen.
Hearings were held in 1995, 1998, and 1999, and after the final hearing, an
administrative law judge (ALJ) determined that Cook had severe non-insulin-
dependent diabetes, degenerative joint disease, reactive airway disease,
gastroesophageal reflux disease, irritable bowel syndrome, and obesity, but her
impairments, alone or combined, were not of listing-level severity. The ALJ further
determined that Cook could not perform her past relevant work and she had no
transferrable skills, but her recent education provided direct entry into certain skilled
jobs a vocational expert had identified in response to a hypothetical the ALJ had
posed.

       Cook claims that the ALJ did not consider her impairments in combination, or
discuss certain of her diagnoses. We disagree. Before reaching his conclusions, the
ALJ summarized the medical evidence, including evidence regarding most of the
conditions Cook claims he ignored; and as to the diagnoses Cook specifically
references, she sought little treatment for some of them and others were controlled or
only suspected. See Craig v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000) (ALJ is not
required to discuss all evidence, and failure to cite specific evidence does not mean
it was not considered); Hajek v. Shalala, 30 F.3d 89, 92 (8th Cir. 1994) (conclusory
statement that ALJ did not consider combined effects of impairments was unfounded
where ALJ noted each impairment and found that impairments, alone or combined,
were not of listing-level severity).

      Cook contends the hypothetical should have included references to
fibromyalgia, severe headaches, and emotional limitations. We also reject this
argument. The ALJ properly excluded restrictions related to fibromyalgia and
headaches, as a rheumatologist merely suspected fibromyalgia and Cook only
periodically sought care for headaches. The ALJ also properly excluded emotional

                                           -2-
limitations from the hypothetical, because Cook sought no mental health treatment,
a consulting psychologist diagnosed only a pain disorder (from psychological factors
and a general medical condition) and a dependent-personality disorder, and the
consultant’s examination and testing revealed no significant mental limitations. Thus,
the hypothetical--which, contrary to Cook’s assertion on appeal, described a claimant
who was capable of less than a full range of sedentary work--adequately covered
Cook’s restrictions. See Hunt v. Massanari, 250 F.3d 622, 625 (8th Cir. 2001)
(hypothetical is sufficient if it sets forth impairments supported by substantial
evidence and accepted as true by ALJ).

        Cook’s remaining arguments, one of which is presented for the first time on
appeal, see Misner v. Chater, 79 F.3d 745, 746 (8th Cir. 1996) (arguments raised for
first time on appeal will not be considered unless manifest injustice would otherwise
result), provide no basis for reversal. Accordingly, we affirm the judgment of the
district court.
                        ______________________________




                                         -3-